     4:19-cv-00911-RBH        Date Filed 07/26/19     Entry Number 10       Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Krista Byrd,                      ) Civil Action No.: 4:19-cv-00911-RBH
                                  )
           Plaintiff,             )
                                  )
v.                                )
                                  )
Caliber Home Loans, Inc.,         )
                                  )
           Defendant.             )
_________________________________ )

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Comes now the Plaintiff, Krista Byrd, and Defendant, Caliber Home Loans, Inc., and

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate that

this matter should be dismissed with prejudice, with each party to bear its own costs and

attorney’s fees.

       Respectfully submitted on this 26th day of July, 2019.


/s/ Penny Hays Cauley                              /s/ T. Richmond McPherson
Penny Hays Cauley                                  T. Richmond McPherson
William K. Geddings                                MCGUIREWOODS, LLP
HAYS CAULEY, P.C.                                  201 N. Tryon St., Suite 3000
1303 W. Evans St.                                  Charlotte, NC 28202
Florence, SC 29501                                 Attorney for Defendant
Attorneys for Plaintiffs                           Caliber Home Loans, Inc.
